Citation Nr: 1754991	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Following a remand, in an April 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran appealed the April 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the claim back to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court determined that the Board failed to ensure compliance with its April 2015 remand and that VA failed to satisfy its duty to assist the Veteran in obtaining her complete service treatment records.  In July 2007, the AOJ requested the Veteran's complete medical and dental records from service.  In July 2007, the National Personnel Records Center (NPRC) provided the Veteran's dental records, and indicated that the Veteran's STR file "appears to be incomplete.  All available mailed."  In April 2015, the Board instructed the RO to search for records under both of the Veteran's last names (as noted on the title page).  In response to the Board directives, the RO searched and obtained service personnel and medical records under the last name Thomas, which also resulted in records under both last names.  However, the RO failed to search for service personnel and medical records under the last name Mangum.  Accordingly, an additional search for the entirety of the Veteran's service personnel and medical records should be made on remand, in conformity with 38 C.F.R. § 3.159(c)(2).  

Following the Court's June 2017 Memorandum Decision and the last Supplemental Statement of the Case of record, updated VA treatment records were associated with the claims file and the Veteran submitted multiple lay statements.  In October 2017, she requested that the AOJ review this evidence in the first instance.  Thus, the Board finds that the claim must be remanded to afford the Veteran her due process right to initial AOJ consideration of the new evidence.  See 38 C.F.R. 
§ 19.31(b) (2017). 

Finally, records associated with the Veteran's 2006 Workers' Compensation claim, as well as any outstanding VA and private treatment records, should be obtained on remand.  See October 2006 VA treatment record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete service personnel and treatment records from the NPRC and any other appropriate source under the last name Mangum.  If these records are not available, a negative reply must be provided and a formal finding of unavailability must be made.

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from Concentra Medical Centers (GA).  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's 2006 Workers' Compensation records.  If unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

5.  Then, after taking any additional development deemed necessary, readjudicate the appeal and issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

